Title: To George Washington from Udny Hay, 6 January 1781
From: Hay, Udny
To: Washington, George


                        
                            Sir
                            Poughkiepsie 6th Jan. 1781
                        
                        Of the five boats which arrived here last night in consequence of your Excellencys orders, I have sent four
                            to a mill where there are eighty five barrells of flour about twelve miles above this, the other have sent back with a
                            vessell which I have procured at this place and is now loading with about a hundred barrells, this boats even assists in
                                towing the vessell down should it prove calm, and has orders to call at a mill about eight miles
                            below this where there are twelve or fourteen barrells.
                        Lett me again request your Excellency will be so good as order serve more boats up if the State of the
                            river will permitt, they are for many reasons preferable to vessells.
                        I have acquainted some of my principal Assistants with what has lately happend in Jersey, a purpose to
                            accelerate their endeavours in getting flour down to the post, but have endeavoured to do it in a way
                            that will not alarm them too much. I am with the utmost respect, Your Excellencys, most obedient and very humble Sert
                        
                            Udny Hay
                        
                        
                            Boats enough are this moment arrived to carry one hundred barrells they sett off immediately to
                            Esopus.
                        

                    